—Appeal from order, Supreme Court, New York County (Carol Arber, J.), entered August 3, 1993, which, upon petitioner’s failure to appear on the return date, denied his pro se application pursuant to CPLR article 78, unanimously dismissed, without costs.
A party may not appeal directly from an order entered upon his or her default, the proper remedy being a motion to open the default and an appeal from any denial thereof (Furci v Furci, 45 AD2d 1003). Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Tom, JJ.